                Case: 1:18-cv-08183 Document #: 1 Filed: 12/13/18 Page 1 of 8 PageID #:1

FI LE trD            Uf   you need additional space for ANY section, please attach an additional sheet and reference that section.l


  r   t)EC 13 2010
                          I]NITED STATES DISTRICT COURT
 THOMAS G. BRUTON _^-
CGH6U]S. pSfniCT COt RToR rHE NoRTHERN DISTRICT oF' ILLINoIS


                                                                       )
                                                                       )
                                                                       )
                                                                       )
                                                                                1:18-cv-08183
      Plaintif(s),                                                     ){       Judge Elaine E. Bud<lo
                                                                       )
                                                                       )
                                                                                Magistrate Judge Susan E. Cox
      " &ce Sularrba,^ 6os                                             )
                                                                       )
                                                                       )
                                                                       )
      Defendant(s).                                                    )



                                    COMPLAINT OT EMPLOYMENT DISCRIMINATION

       I       This is an action for employment discrimination.

       2   .   The   plaintiffis                                                                                                        of the

       county     ot-C OO (                                                    inthestateor         Ltllnoi)
       3.      rhe defend*,          i, Poc. S,lbufha,rr 6d S                                                                         , whose




       (city)                              (county)fl ti roi S
                                                        Coo      f,           rstate)                         (zpl 6 Oo o 5
       (Defendant's telephone number) t"$Tl - .36.t-
                                                      7)?3
       4.      The plaintiff sought employment or was employed by the defendant at (street address)

               35oo t,r. LqKr :rt                       o;tvt                                               ll4rl..osc        W
               (countv) C0oK (state) ll(;40;s @wcodd-bL lk9




                      1fyou need additional space forANY section, please attach an additional sheet and reference that section.l

      Rev. O6/2712016
          Case: 1:18-cv-08183 Document #: 1 Filed: 12/13/18 Page 2 of 8 PageID #:1


                                                           please attach an additional sheet and reference that section.l
             [lf you need additional space forANY section,




         The plaintiff lcheck one hoxl

         (a) n was denied employment by the defendant.
         (b) 'd **hired and is still employed by the defendant.
         (c) tr           was employed but is no longer employed by the defendant'

6.       The defendant discriminated against the plaintiffon or about, or beginning on or about,
         (month)-U4lC-             ['-,      (   day)-,            (v
                                                                        "ur\2
                                                                                oJ1-
7.1      (Choose paragraph 7.1             or    7.2, do not complete both.)

         (a)       The defendant is not;rfederal govemmental agency, and the plaintiff
                   [check one box] frdas E,has not filed a charge or charges
                                                                             against the defendant

                   asserting the acts of discrimination indicated in this complaint with any of the

                   fol lowr ng govemment agenci es:

                   (i) tn"United             States Equal Employment Opportunity Commission, on or about


                              lmonth)   kccrnk(            (day) o       !       (yed ?0 17
                   (ii) E        the Illinois Department of Human Rights, on or about

                              (month)                       (dav)-               (vear)-.
          (b)      If   charges were      filedwith an agency indicated above, a copy of the charge is

                   attached.     {""r,E          No, but plaintiffwill file a copy of the charge within 14 days.


          It is the policy of both the Equal Employment Opportunity Commission and the Illinois

          Depar[ment of Human Rlghts to cross-file with the other agency all charges received. The

          plaintiff has no reason to believe that this policy was not followed in this                         case.




72        The defendant is a federal govemmental agency, and

           (a)          the   plaintiff previously filed    a Comptaint of Employment               Discrimination with the

                                                                                                                   section.]
               [lf you need additional space for ANY section, please attach an additional sheet and reference that

 P.ev. Q6i272016
  Case: 1:18-cv-08183 Document #: 1 Filed: 12/13/18 Page 3 of 8 PageID #:1


          [lf you need additional space for ANY section, please attach an additional sheet and reference that sectlon.]




    defendant asserting the acts of discrimrnation indicated in this court complaint.

                 E   Yes (month)                                   (dov)    (5         gear)      blt
                 E   No, did not file Complaint of Employment Discrimination

    (b)          The plaintiff received        a   Final Agency Decision on (month)

                 (dav)                    (vear)

    (c)          Attached is a copy of the

                      -
                 (i) Complaint of Employment Discrimination,

                     fl Yes E              No, but a copy wrll be filed within 14 days.

                 (ii) Final Agency Decision

                     rt",            fl    N0, but a copy wrll be filed within 14 days.


    (Complete parugraph 8 only iJ de.fendant is not a.federal governmenlal agency.)

    (a)      E       the United States Equal Employment Opportunity Commission has not

                     issued a Notice of Right to Strc


     b) A"United                States Equal Employrnent Opportunity Commission has issued

                     a   Notice of Right to Strc, which was received by the plaintiff on

                     (nonth)*4vaLr                  (   (dav) I e             1ye$       )tt {        a copy    of which

                     Notice is attached to this complaint.


     The defendant discriminated against the plaintiffbecause of the                          plaintiffs lcheck only

     those that upplyl:

     (a) tr       Age (Age Discrimination Employment Act).

     (b) E        Color (Title VII of the Civil Rights Act of 1964 and 42 U.S.C $1981).



          flfyou need additional space forANY section, please attach an additional sheet and reference that section.l
06!27 20t6
          Case: 1:18-cv-08183 Document #: 1 Filed: 12/13/18 Page 4 of 8 PageID #:1


              llf you need additional space for ANY section, please attach an additional sheet and reference that section.]



          (c) tr         Disability (Amencans with Disabilities Act or Rehabilitation Act)

          (d) E          National Origin (Title VII of the Civil Rrghts Act of 1964 and 42 U.S.C. $1981)

          (e) fl         Race (Title     VII of the Civil Rights Act of            1964 and 42 U.S.C. $1981).

          (0 D Religion               (Title MI of the Civil Rights Act of 1964)

          (g) #"*(Title                 VIr of the Civil tughts Act of 1964)


l0         If the defendant is a state, counry, municipal (city, town or village) or other local

          govemmental agency, plaintiff further alleges discrimination on the basis of race, color, or

          nationalorigin (42 U.S.C. $ 1983)


n          Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII

          claims by 28 U.S.C.$133l, 28 U.S.C $1343(a)(3), and 42 U.S.C $2000e-5(f(3); for 42

          u.s c         $1981 and $1983 by 42 U S C.$1988, for the ADA by 42 U S.C                              $ 12717,    for the

          Rehabilitation Act, 29 U.S.C. $ 791; and for the ADEA, 29 U.S.C. $ 626(c).


12         The defendantlcheck only those tlrut apply)
          (a)      tr    failed to hire the plaintiff.

          (b)      tr    terminated the plaintiff s employment.

          (c)      tr    failed to promote the plaintiff.

          (d)      n     failed to reasonably accommodate the plaintiff s religion.

           (e)     tl    failed to reasonably accommodate the plaintiff s disabilities.

           (\ /farled            to stop harassment,

           @ {ffolislsg g$ifsut^?,qrefi{rff*h:'rHat,t',zBl,tq"#$r%'sBt'ling to assert rights

           (h)     tr    other (specify)


                 !f   you need additional space for ANY section, please attach an additional sheet and reference that section.l

Ror'. 06r27i2016
                                                                        4
      Case: 1:18-cv-08183 Document #: 1 Filed: 12/13/18 Page 5 of 8 PageID #:1


                                                                                        sheet and reference that section.]
             [lf you need additional space for ANY section, please attach an additional




13.    The facts supporting the plaintiff s claim of discrimination are as follows:

                                                                                                                              r^1 q

                                                                                                                             c,f 2" t P,

                                                                                                                             onabt<-

                                                                                                                              io APriL al
                                                                                                                                  art'

                                                                      and willfully
t4      IAGE DISCRIMINATION ONLY\ Defendant knowingly, intentionally,
        discri minated against the pl aintiff.

l5      The plaintiffdemands that the case be tried by                    a   jury.   &"rtr         No

l6      THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
        lclrcck only those that upplyl

        (a)         EI Direct the defendant to hire             the plaintiff.

        (b) E Direct the defendant to re-employ the plaintiff
        (c) E            Direct the defendant to promote the plaintiff.

        (d) E            Direct the defendant to reasonably accommodate the plaintiff s religion.

            (e) il       Direct the defendant to reasonably accommodate the plaintiff s disabilities.

            (f)     {Oir""tthe          defendant to (specify):




                                                                                                  reference that section.]
              [lf you need additional space forANY section, please attach an additional sheet and

Rer.06 27   2016
                                                                    5
        Case: 1:18-cv-08183 Document #: 1 Filed: 12/13/18 Page 6 of 8 PageID #:1


                [lf you need additional space for ANY section, please attach an additional sheet and reference that section'!




         (g)           &       auanafte, grant the plarntiff appropriate injunctive relief, lost wages,
                           li quidated/double damages, front pay, compensatory damages, puniti ve
                           damages, prejudgment interest, post-judgment interest, and costs, including
                           reasonable attomey fees and expert witness fees.

         (h) #n*rsuch                      other relief as the Court may find appropriate.




                aintiffs    si



          (Plaintiffs name)


          (Pl   aintifFs street address)


          (ciry)      Chi.€ o                        (state)-I/linoi5 (zrpl              bAb23
          (Plaintiff s telephone number)               Ob -3           t   &'-a<O       O

                                                                                     Date:       ,t 3J ltr
                                                                                                   lt




                  [lfyou need additional space forANY section, please attach an additional sheet and reference that section']
R.ev.0612712016
                                                                       6
                          Case: 1:18-cv-08183 Document #: 1 Filed: 12/13/18 Page 7 of 8 PageID #:1
-af                                                                                                                                      t
                                                                                                                                          ,'



      EEOC      Fqil t Irr/0$

                                CnanoE                   or   DrscRtMrNATtoN                                         Chaqt Preeented            To:             Agency(lec) Charge No(e):
                      In!   l.mr l| rtbctod Oy rric Pdvrcy ea ot te7a. S.. qrdor.d ?turay      M
                                                                                                   E                           FEPA

                                                                                                   E "o. t{\0 -? o t 8- ol.tg.f
                              Slaldnort snd Clb?Adocrno,r babra c.Irrplairqr llia loBr
                                                    .i



                                                    .                llllnols. Depailment oLfluman RElls,               andEEoc                       _            .
                                                                                    tubdd,ffa,               tl@
                                                                                                                                                &t
                                                                                                                                tbrno nrona ,rirc,       l.re                    OrlrolEnh
      Ms. Shanta Washlngton                                                                                                            773€1&9500                              01/31n9E1
      Slr!€t A.rd6as                                                                        Ctt, SLEar.taPCod.r
      1530 S Drake Ave., Chlcago, lL 606,3
      Named b lho EmPbltr,              lsld     Oh8rd.sDon, Emdoyrnonl AgorEy. AprronlE shlp CofiniIe€. o, Ststo or Locsl Goyernmerrt Agi6ncy That I 8otrovo
      Oltcdminal€d Ageln$ Mo or               O&in. (il  tnoto than huo. lisr.t*, PAfr//TC/',LARS Dablr.l
      l,lctrc                                                                                                                   lio €6erot-r      frrlart         Phonct{o, r&d0.b A/,,e   Wl
      Pace Suburban Bus Servlce                                                                                                          500+                          7AO84+74A0
      st,fiAddrta                                                                           Crry,   Eato.lrrlTPC.xgt
      3500 Lake St., MelroselPark,lL 00160
      i,lmo                                      ntruElvhD EEoc                                                                 rar   Eolloraaa.lrltlad           Phcro ilo.   ffrtdo   M,d.l

      Slr.ol    lddrlrt                                       trC 07Z0l?                    Ciry, SleL in., aP Cod.




      'HL                   -                                                                                                             o    rE(sl DrscnuilN
                                                                                                                                                     E.irfsrt
                                                                                                                                                                       rloflrmx    PLACE
                                                                                                                                                                                   tator
                                E#ryorsi#'cg[Lc#* f]                                                       n^rronn, on,c,r,,                      03112017                      Ongolng
                [Tl ter^.^r*,
                  f]         f]       oor  o,srenrw
                                              il    o.*rr,.,rronu^rrot
         E  orr,enr*@ sexuii-Harassment                                                                                                             [l
  IIE P
       -   Me        ,t,!t $aN,.@,
                 ATGLI,ARS             qr.tfrttd, ?E/t
                                   rtt't,l(.D                 E            ottar
                                                                                                                                                                corrr,uuroAcror{



       Statement ol Harm: l:have laced retallation lrom Pace lollorlng a serual harassment conrplalnt against a
       lellow employee. i hdvb been held to a raisad levEl of scrutiny compared to similarly situated employies and
       laced constant harashment and nlt-pickinE. Pace has subjected me to a continuously liosiile worf
       envircnment. A@itionally, I also lace retaliation in regard to lhe tarms ol my employment coirditions. I have
       roportod my ooncgms.regarding the disparatB trealrnEnl twice, bul no correc{lve acllon has been takan.
       Managemenl is now targeting me lor termination. Due to lhe company's neglecl to remedy the situalion, I
       continue to lsce retallatlon which has harbored an ongoing hostile trork environm€nt that is having an
       adversa aflecl on my einploymenl.

       Statement-ol Dlscrlmination: I believe I have been discriminated against as a result ol sexualhamssment
       and engaging in a prot6cted aclivity, in violation of Title Vll ot the Civil Rights Act ol 1964 (Ii[e Vll).


  I   rBil      0lB dr&UE Ood drh oolh Oe            EEffi ard Oo StsE or hcat l8suy, ! ony. I           flOIARY     - tvnln a.crir!,y br      Stc/p. urd   Ld bfiy @ira/rrry,'
  rtll ,.rvbo lro tgoiuaa          d I chsneo inr a.r.rr!.. o, Ftrglo  firBb., srd I rilt
  coop€,rla ,l0, r{lh           lrunrn Dc grooa}saing clt my Crarea     h ecco.danor wilt   rheir
  prElorrtr.                                                                                             I .t}€ar or alltrm lhat I lr.rre read lhe       abo6 dE u. rrd lhal lt b lrua lo
      60cl8ro t rlrl8r gonally ol portutyJhd m6 ab(xre i3 Eue altd oor(                                  orsbsst ol my kmr{edge. lnloraadon                 &d bdu.
                                                                                                         slclrAluRF ot coirPtArNAtIT



         t        lom I
                        tFilaanm:,
                      t(tto
                              Cr"ffia{#ffi
                                                                                                         surscBrBEu Ar{o sav$rN ro EEFoa€ ,uE IH!8 0Arg
                                                                                                         r(@ltlrt   d.x n..i
                    Case: 1:18-cv-08183 Document #: 1 Filed: 12/13/18 Page 8 of 8 PageID #:1


EEOC Forn   l6t Orrrcl                    U.S. EouAL Elupuovmrnl Oppontuutw CoumssloN

                                                  DlsnarsseL AND            Nolce oF RIGHTS
To:                                                                                   From: Chlcago Dlstrlct Oflice
      ShantaYtlaehlngton
      clo Gary Martocclo, Eeq.                                                              500 West Madlson St
      Splelberger Law GrouP                                                                 Suite 2000
      202 S Hoover Blvd                                                                            Ghicago,lL 60661
      Tampla, FL 33609

     tf                      Qn behatl d person(s) aggrbtod wlrose identttv is
                              cONftDENnALeecFRSl6o!.7(a)) .,                                                      .-
EEoc cheE.        No.                            EEoC    Repierentaove                                                      Telephone No'

                                                 Monique     Debusmann'                                                            ,

440-2018-015E5                                   Enforcement   Supervisoi                                                   (312) 869'8087

THE EEOG IS CLOSTNG tTS FILE ON THIS CHARGE FORTHE FOLLOWNG REASON:
     tl           The fade alleged ln lhe ctrarge fail to stats e claim under arry of the staEtes enforced by
                                                                                                              the EEOC'


     tl            Your allegations did not involve a disability as defined by the America*         Wq    Dbabllities Ad'


     tf            The Respondent employs less than the required number of employees or is not othenrise
                                                                                                         covered by the statutes'


     E             your charge was not timely liled with EEOCI in othdr words, you waited too long after the <tate(s) of the 8ll€god
                   discriminaiion to file your ctrdrge
r:   rr-l          The EEOC issues the follo,rring determination: Based upol jts investlgation, the EEOC ls unaue
                                                                                                                           to condude that the
                                                               of the statutes. thls does not certlfy ihat the respondcnt le ln compllancs.with
                   information obtalngd Gstablishes violations
                                             made as to any ottrer issues thd might be construed is having been raisad by ttis
                                                                                                                                  dtarge'
                   the Btatutes. No lindlng is

      tl           The EEOC has adopted the lindings of the stale or local fiair employment pradaces agency that
                                                                                                                 invaetgated this charge'


      D            Other (brially siatQ


                                                           . NOTICE OF SUIT RIGHTS .
                                                     (See tho eflilionel infottttdtut etta&ed to   thktlom')

Tlfle Vll, the Amorlcans wlth Dtsabiilfies Act, the Genetic lnformallon Nondlscrimlnatlon Act, orthe
                                                                                                               Age
                                                                     dismissal and   of your right to sue that we will send you'
Dtscrtmtnalon in Emfioiment Act This wllr-LJ $reonty notice       of
you may file a tawsuit against the respond.niii ,no"it"oq{ lavv based on his gharge in federal or state court- Your
                                                                                                based on this charye will be
tawsuit must be nl"o Ufti{}i-bo o-iis, or vdu'r ieceipt of this notlce; or your right [o sue
tost. (The tme limit       ror@  Uasea on a claim under state law may be different.)

                                                                                                           violations) of the
Equal pay Act (EpA): EpA suits must be filed in federat or state court within 2 ygars (3 years for wiltful
                                                                                                       than   2 vear€ 13 vearBl
alleged EpA underpyment Thls means nai oicrpav oue tor any vlolatlons ihat occirned            more
beforo you flle sult may not be collectlble.
                                                                       On behalf of the Commisslon



 Enclosurcs(r)                                    \J                Jullanne Bowman,
                                                                     District Dlrector
 cc:          Nancy carolhZmmer, Esq.
              General Gounsel
              PACE SUBURBAN BUS COMPANY
              55W. Algonquin Rd.
              Arllngton Helghte' lL 60005
